May 4, 2016Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE:The Dreyfus/Laurel Funds Trust-Dreyfus High Yield Fund (the Fund)1933 Act File No.: 033-438461940 Act File No.: 811-00524CIK No.: 0000053808Ladies and Gentlemen:Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectuses and Statement of Additional Information for the above-referenced Fund, that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 198 to the Registration Statement, electronically filed with the Securities and Exchange Commission on April 28, 2016.Please address any comments or questions to my attention at 412.234.1112.Sincerely,/s/ Tara L. RaposaTara L. RaposaSenior Paralegal
